1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA
17   ALLEN R. GLASGOW,                           Case No.: 2:18-cv-01290-APG-VCF
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING ACTION WITH
     WELLS FARGO HOME MORTGAGE; PREJUDICE AS TO ONE NEVADA
21
     NEVADA FEDERAL CREDIT UNION; ONE CREDIT UNION AND NEVADA
22   NEVADA CREDIT UNION; EXPERIAN FEDERAL CREDIT UNION, ONLY
     INFORMATION      SOLUTIONS,  INC.;
23   EQUIFAX INFORMATION SERVICES LLC;
     and TRANS UNION, LLC,
24
                    Defendants.
25
            Plaintiff Allen R. Glasgow and Defendants ONE NEVADA CREDIT UNION and
26
     NEVADA FEDERAL CREDIT UNION, hereby stipulate and agree that the above-entitled action
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ONE NEVADA CREDIT
     UNION AND NEVADA FEDERAL CREDIT UNION, ONLY - 1
1    shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as
2
     to ONE NEVADA CREDIT UNION and NEVADA FEDERAL CREDIT UNION. Each party
3
     shall bear its own its own attorney’s fees and costs of suit.
4
            Dated November 16, 2018.
5

6
      /s/ Miles N. Clark                                 /s/ James E. Whitmire, III
7     Matthew I. Knepper, Esq.                           James E. Whitmire, III, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 6533
8     Miles N. Clark, Esq.                               SANTORO WHITMIRE
      Nevada Bar No. 13848                               10100 W. Charleston Blvd., Ste. 250
9
      KNEPPER & CLARK LLC                                Las Vegas, NV 89135
10    Email: matthew.knepper@knepperclark.com            Email: jwhitmire@santoronevada.com
      Email: miles.clark@knepperclark.com
11                                                       Counsel for Defendant
      David H. Krieger, Esq.                             One Nevada Credit Union
12
      Nevada Bar No. 9086
13    HAINES & KRIEGER, LLC
      Email: dkrieger@hainesandkrieger.com
14
      Counsel for Plaintiff
15

16    /s/ Jennifer L. McBee                              /s/ Jason G. Revzin
      Kelly H. Dove, Esq.                                Jason G. Revzin, Esq.
17    Nevada Bar No. 10569                               Nevada Bar No. 8629
18
      Jennifer L. McBee, Esq.                            LEWIS, BRISBOIS, BISGAARD & SMITH
      Nevada Bar No. 9110                                6385 S. Rainbow Blvd., Ste. 600
19    SNELL & WILMER L.L.P.                              Las Vegas, NV 89118
      3883 Howard Hughes Parkway, Suite 1100             Email: jason.revzin@lewisbrisbois.com
20    Las Vegas, Nevada 89169
21
      Email: kdove@swlaw.com                             Counsel for Defendant
      Email: jmcbee@swlaw.com                            Trans Union LLC
22
      Counsel for Defendant
23    Wells Fargo Bank, N.A. (incorrectly named
24
      as Wells Fargo Home Mortgage)

25          ITIS
           IT  ISSO
                  SOORDERED.
                     ORDERED.
            IT IS SO ORDERED.                      _____________________________
26
                                                 __________________________________
                                                   UNITED STATES DISTRICT JUDGE
                                                 UNITED
                                                 UNITED STATES
                                                          STATES DISTRICT
                                                                  DISTRICT JUDGE
                                                                             JUDGE
                                                   Dated: November 16, 2018.
27                                               Dated: November 16, 2018.
                                                 Dated: November 16, 2018.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ONE NEVADA CREDIT
     UNION AND NEVADA FEDERAL CREDIT UNION, ONLY - 2
1    /s/ Bradley T. Austin
     Bradley T. Austin, Esq.
2
     Nevada Bar No. 13064
3    SNELL & WILMER LLP
     3883 Howard Hughes Pkwy., Ste. 1100
4    Las Vegas, NV 89169
     Email: baustin@swlaw.com
5

6    Counsel for Defendant
     Equifax Information Services, LLC
7

8
                                                    Glasgow v. Wells Fargo Home Mortgage et al
9                                                            Case No. 2:18-cv-01290-APG-VCF

10                                       ORDER GRANTING

11    STIPULATION OF DISMISSAL OF ONE NEVADA CREDIT UNION AND NEVADA

12                      FEDERAL CREDIT UNION WITH PREJUDICE

13

14         IT IS SO ORDERED.
15         _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
16

17         DATED this ____ day of _________ 2018.
18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ONE NEVADA CREDIT
     UNION AND NEVADA FEDERAL CREDIT UNION, ONLY - 3
